Title: To George Washington from Rufus Putnam, 17 December 1782
From: Putnam, Rufus
To: Washington, George


                        
                            sir
                            Camp Nere New Winsor December 17th 1782
                        
                        Your favor of the 2d instent came to hand the 9th I beg leve to asure your Excelency, it was with reluctence
                            I brought my self to the resolution of retireing from service before the close of the War; but the peculier circumstance
                            of my family justified the measure in my owne mind; especially while in connection with my privet reasons; my leveing
                            service made an opening for so worthy a Carraitor as Colo. Brooks to continu, but the resolution of the Honbe Congress of
                            the 19th of November last puts the senior officer who retires in such circumstances; as by no means correspond with the
                            Ideas upon which I agreed to go out, therefore; as your Excelency observes there is now no opening unless my reasons are
                            very urgent indeed, I shall chuse to remain at present rather then accept the pecuniary rewards proposed by Congress while
                            I am to be deprived of every Honnorarry advantage.
                        Besides Colo. Shepard leveing service has put me in such a sittuation as my frinds might censure me should I
                            resigne at present.
                        I am much obliged to your Excelency for the communication, respecting the question of promotion in the
                            Massachusetts Line being yet before Congress.
                        should it be desided according to the opinion of the secretary at War—it will undoubtedly be agreable to me.
                            it is however a subject of too much delicacy for me personally to address Congress upon, if my services are considered in
                            such a point of vew as shall induce My General to mention them in a favorable light to that
                            Honnourable body I shall esteam it one of the most happy circumstances of my life.
                        but I beg leve to suggest that if by any means the Massachusetts line should not obtain that Justice which
                            they have long expected, within a reasonable time, or any arrangement of Command should take place which I cannot
                            reconsile to my own feelings as a Military Man, I trust I shall stand acquited by every one, possessed of those fine
                            fealings which Military service naturly begits in the Humain brest, should I then request leve to resigne I am with the
                            utmost sentiment of respect your Excelencys Very Humble Servent
                        
                            Rufus Putnam
                        
                    